"This action was begun February 16, 1925, by the service of summons and complaint upon the defendant, and seeks the cancellation of a highway contract between the parties and for the recovery of $68,620.69 as damages claimed to have been suffered by the plaintiff on account of alleged mutual mistake in the making of the contract which was for the construction of the Geer highway in Greenville County. The original amount asked for in the complaint was $65,983.00, an amendment being allowed at the reference to conform to the proof.
"The defendant demurred to the complaint on the ground that it did not state facts sufficient to constitute a cause of action, the particulars thereof being set forth in the demurrer.
"The demurrer was heard before his Honor, Judge M. M. Mann, who filed an order November 11th, 1925, sustaining the demurrer.
"Thereafter, on appeal to the Supreme Court, the order sustaining the demurrer was reversed. Blassingame v.Greenville County, 134 S.C. 324, 132 S.E., 616.
"By consent the case was referred to the Master September 15, 1926, for the trial of all equitable issues, including the question of waiver.
"Pursuant to the order of reference, the case was heard before E. Inman, Master, who took the testimony and filed his reports as of April 30th, 1927.
"Thereafter plaintiff's attorneys served notice of appeal, and on May 7, 1927, filed their exceptions to the Master's report.
"On June 22d 1927, the plaintiff departed this life. By order of the Court, dated September 22, 1927, Title Guaranty Trust Company, as executor, was substituted as party-plaintiff.
"The appeal from the Master's report was heard November 8th, 1927, before his Honor, Judge M.L. Bonham, who filed his decree on December 19th, 1927." *Page 210 
From Judge Bonham's decree, which was adverse to defendant's contentions, the defendant has appealed to this Court, and asks a reversal upon the grounds set forth under the exceptions.
The decree of Judge Bonham contains a full and comprehensive statement of the facts and questions involved in the case, and for the reasons stated therein, I think the exceptions should be overruled, and the judgment of this Court should be that the decree and judgment of the Circuit Court be affirmed; and the cause should be remanded to the Circuit Court for the purpose of establishing the amount, if any, the plaintiff is entitled to recover against the defendant, and for such other purpose or purposes the parties may be advised, not inconsistent with the views herein expressed.
MR. CHIEF JUSTICE WATTS concurs.